Action to recover damages for personal injuries sustained by Harry Clark, Joseph A. Freije and Louis Romano; passengers, by reason of the collision of two motor vehicles, and, on the part of Mary Romano, to recover for loss of services and medical expenses. Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. The trial court erred in admitting the accident report made to the Commissioner of Motor Vehicles by the codefendant Hoskey immediately after the accident'. The statement was self-serving and falls within the rule and not the exception. (Robb v. Hackley, 23 Wend. 50; Smith v. Stickney, 17 Barb. 489; Bloom v. Union Railway Co., 165 App. Div. 257; Trampusch v. Kastner, 242 id. 803.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.